ST. PAUL, J.
Defendant conducted a moving-picture show, and was seized for rent; among the things seized being two films belonging to opponents. These had been leased to defendant for a period of one night, oppo*288nents being in the habit of supplying defendant with films to be used in the conduct of liis business,; the films, being changed daily.
March 21, 1910.
Rehearing refused April 4, 1910.
The question presented is whether, under the circumstances, the films were in the leased premises only ‘ ‘ transiently” within the meaning of Civil Code, Art. 2708, so as not to.be subject to the lessor’s privilege.
The Court is of opinion that the provisions of that article have no application where the things found in a business establishment have been placed there for the use of the lessee himself, in the regular conduct of his business. To just such things does the lessor look for payment of his rent.
Twitty vs. Clark, 14 An. 503; Goodrich vs. Bodley, 35 An. 525.
It is, therefore, ordered that the judgment appealed from be affirmed.
Judgment affirmed.